The appellant having moved for a rehearing, an order was made on the 22d of November, 1876, directing a reargument upon the question of the effect of the mutual releases of the respondent and Babcock, and the discontinuance of the suit against Babcock.
The cause was accordingly reargued at the January term, 1877,
ByaN, C. J., not being present.
Wm. P. Lyn&e, for the appellant, argued substantially as follows: Fletcher\wA originally an interest of nine-sixteenths in the whole 24,000. He sold his interest of nine-sixteenths in one-half, or 12,000 acres, to Babcock, for $3,000; and his interest in the remaining half is the nine-sixteenths thereof, or 6,750 acres. The remainder, or seven-sixteenths, belongs to Crowell; three-sixteenths he gets by the original contract, and four-sixteenths he bought of Babcock, and paid for it by conveying to Babcock his interest in the first 12,000 acres. This judgment, however, gives Fletcher, not merely his nine-sixteenths, but 2,250 acres in addition, or nearly one-half of the interest which Babcock released to Crowell. Babcock and Crowell were absolute owners of seven-sixteenths of this 12,000 acres; neither of them has conveyed any part of it to Fletcher; how then has he acquired a title to more than his *351original nine-sixteenths? It is said that, as Fletcher’s original interest in the 12,000 aeres patented to Babcock’s assignees was 6,750 acres, and Crowell’s interest was 2,250 acres, and the quantity of land actually conveyed by Crowell’s and Fletcher’s releases to Babcock was only 6,000 acres, “ it is apparent that the releases did not dispose of the whole interest of the re-leasors therein.” It is further said that Crowell’s release of his interest in that 12,000 acres “ was not counterbalanced by the release from Babcock to Crowell of his interest in the remaining half, for the reason that Babcock had no interest in the remaining half to release.” But it is not true that Bab-cock had title to 6,000 acres in the 12,000 acres patented to his assignees, before the releases were executed. He had only an undivided three-sixteenths interest in that half of the lands, and an equal interest in the remaining half. This interest in the remaining half he released to Crowell, while Crowell at the same time released his interest in the first half to Babcock, each of these releases being the consideration for the other. How can it possibly be said that one release is good and conveys the interest of the releasor in the first half of the lands, but that the other release conveys no title and passes no interest? And, since Babcock’s original interest in the first 12,000 acres was only an undivided three-sixteenths thereof (or 2,250 acres), while Crowell and Fletcher owned the remaining thirteen-sixteenths, how can it be said that the quantity of land conveyed by Crowell’s and Fletcher’s releases to Bab-cock was only 6,000 acres?
Frank B. Vcm Valkenburg, for the respondent, argued substaintially as follows: Crowell’s assignment to Babcock conveyed to him one-half, and only one-half, of Crowell’s interest in 24,000 acres. At the time, then, of the execution of the so called release by Fletcher to Babcock, Babcock was the owner of 6,000 acres in his own right, and 2,250 acres by assignment from Crowell, in all 8,250 acres; Fletcher was the owner of his original 13,500 acres; and Crowell was the *352owner of the remaining balf of bis share, or 2,250 acres; and the question is as to the effect of that release. This instrument does not purport to be an assignment or conveyance of any right, title or interest in lands, and is not executed by the plaintiff personally, but is simply a statement or stipulation entitled in this action, made by the attorneys of Fletcher, to the effect that he waives all objection to a patent being given by the state to Babcock or his order, of the undivided one-half of the lands mentioned in the complaint, for which Bab-cock had requested a patent to be issued to one Smith, and consents that it be so patented, provided that nothing in said stipulation shall be held to waive plaintiff’s objection to the other undivided half of said lands being patented to any person except himself, otherwise than as the court shall adjudge and direct in this suit, nor to waive plaintiff’s right to recover judgment against either or both of the defendants personally, or to any other relief to which he may be entitled except a conveyance of said first mentioned undivided half of said lands. The receipt afterwards given by Fletcher to Babcock, referring to this stipulation, and all subsequent papers executed by him in Babcock’s favor, were given for the same purpose and upon the same consideration as that for and upon which said stipulation was made; and they were all made long after Crowell’s assignment of his interest in the land to Bab-cock, and upon the strength thereof, and always related to the undivided half which Crowell had requested the governor to patent to Babcock, and were always accompanied by a proviso that they should in no way affect plaintiff’s title to the other half, which was claimed by him. The only effect that could be given them, under the circumstances, was that of annulling the injunction so far as it affected the undivided half patented to Babcock. None of them contains an assignment of any interest in lands, or anything looking that way, unless it be the receipt above mentioned; and that is only an agreement by Fletch&r to accept the amount of the note thereby receipted *353for, when paid, in full compensation for his interest in that half of the lands which he had already permitted to be patented to Babcock; and this is so far from being a conveyance, that it negatives the idea that there was any present intention of conveying to Babcock. Admitting, however, for the purposes of this hearing, that Fletcher released his interest in the 12,000 acres to Babcock as fully as Crowell did his, it appears that the interest released by Crowell is 2,250 acres; and, after deducting Babcock’s original interest of 6,000 acres and the 2,250 acres so conveyed to him by Crowell, from the 12,000 acres, the remainder, or 3,750 acres, is the amount so released to Babcock by Fletcher. Deducting from Crowell’s 4,500 acres the 2,250 acres conveyed by him to Babcock, we find him still entitled to 2,250 acres; and deducting from Fletcher’s 13,500 acres the 3,750 acres by him released to Babcock, we find him still the owner of 9,750 acres; and this is the amount of land which he is entitled to receive by the judgment in this action.
Lyon, J.
The argument on the motion for a rehearing caused us to doubt whether the case was correctly decided. The argument on the rehearing, and subsequent consideration, have forced upon our minds the conviction that our former decision was incorrect. Our error, we think, consisted in holding that the release or assignment executed by Bab-cock to Crowell, pursuant to the award, conveyed nothing to the latter. That this ruling was erroneous, now appears quite clear to us. Before that release was executed, Babcock had an interest in each undivided half of the 24,000 acres, equal to 3,000 acres; and Crowell had an interest therein equal to 2,250 acres. The remaining interest in each undivided half, equal to 6,750 acres (in all 13,500 acres), belonged to the plaintiff. The object and effect of the releases or assignments oxecuted to each other by Crowell and Babcock, were mani*354festly to equalize their respective interests in the land. Crow-ell thereby conveyed to Babcock his interest' in one undivided half, which (as just stated) was equal to 2,250 acres; and Bab-cock conveyed to Crowell his interest in the other undivided half, equal to 3,000 acres. Thus Babcock became the owner of an interest equal to 5,250 acres in one undivided half of the 24,000 acres, and Crowell became the owner of a like interest in the other undivided half thereof — the plaintiff’s interest in each half remaining unchanged.
Such being the respective interests of the parties, the plaintiff (who seems to have had knowledge of the transactions between Babcock and Crowell in respect to the lands) executed and delivered to Babcock an instrument in writing, of which the following is a copy: “John W. Babcock, one of the defendants in the above entitled suit, has giyen me his note for three thousand dollars, endorsed by Charles M. Smith, banker of Chicago, Ill., to fall due September 20, 1872, the amount of which, when paid, I have agreed, and do hereby agree, to accept in full compensation for my interest in that certain one-half of the lands earned in 1868, by building 12-¡j- miles of the wagon road mentioned in the complaint in this suit, which 1 have, by a writing April 12, 1872, permitted to he patented by the state of Wisconsin to said Babcock, or on his order, or to his assigns, and in full compensation and satisfaction of and for all personal claims which I have against said Babcock as set up in said complaint, and of and for any judgment I may recover against said Babcock in said suit; and my attorneys are hereby requested to satisfy and discharge any such judgment of record whenever said Babcock shall desire it to be satisfied and discharged. Dated, April 12,1872. G-eobge N. Fletcher.” This instrument is supplemented by another of the same date, executed by Babcock to the plaintiff, waiving any claim to a personal judgment in this action against the plaintiff, and dismissing his counterclaim for damages; and also by another instrument dated December 8, 1872, executed *355by tbe plaintiff to Babcock, in which, the release or assignment by Crowell to Babcock is referred to.
There is no claim that the §3,000 note mentioned in the above instrument of April 12, 1872, has not been paid. It seems to us that such instrument operates as a conveyance to Babcock of the plaintiff’s interest in the undivided half of the 24,000 acres to which it relates — which interest, as we have seen, was 6,750 acres. It follows that the plaintiff’s interest in the remaining half was only 6,750 acres, instead of 9,000 acres as we held in the first instance.
By the Court. — The judgment of the circuit court is reversed, and the cause remanded, with directions to that court to render judgment in accordance with this opinion.
A motion for a second rehearing, by the respondent, was denied at the August term, 1877.